DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1 – 4, 6, 8 – 13, 15, 17 and 18 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
          Regarding claim 1, the closest prior art Gardiner et al. (U.S. Patent 10,194,001), Savov et al. (U.S. Publication 2020/0036599), Koohgoli et al. (U.S. Patent 9,471,285) and May (U.S. Publication 2012/0017222).  Gardiner teaches a processor-implemented method for editing an API configuration definition for an API without tightly coupling computer code for the API and the API configuration definition comprising: receiving a configuration element from a client for a software application via an onboarding graphical user interface, wherein the software application corresponds to the API, the configuration element defines an operation of the software application for the client; and the API includes a generic schema that, for each API resource, includes a URI having a name for the API resource and a method of reaching the API resource within a non-normalized codebase; determining a new URI for the configuration element; and updating the non-normalized codebase and the generic schema for the software application with the URI; and marking a difference between the new operation of the software application and the configuration element.  Savov discloses wherein the new URI includes information to name the configuration element for the API and a method of reaching the configuration element within the non-normalized codebase using a RESTful API.  Koohgoli discloses storing the configuration element in the non-normalized codebase; May discloses resolving the new URI to the configuration element upon execution of computer code for the software application that includes the new URI based on the difference between the new operation of the software application and the configuration element, wherein, upon execution, the software application implements the new operation of the API for the client including the configuration element.
	However, the art of record does not teach, nor render obvious a processor-implemented method for editing an API configuration definition for an API without tightly coupling computer code for the API and the API configuration definition comprising:
defining a generic schema for the API including a plurality of API resources, wherein each of the plurality of API resources includes a URI having a name for the API resource and a method of reaching the API resource within a non-normalized codebase;
receiving a first configuration element from a client for a software application via an onboarding graphical user interface, wherein the software application corresponds to the API, and the first configuration element defines a new operation of the software application for the client; storing the first configuration element in the non-normalized codebase; determining a first new URI for the first configuration element; receiving a second configuration element for the software application, the second configuration element defining a second new operation of the software application for the client; storing the second configuration element in the non-normalized codebase; determining a second new URI for the second configuration element; updating the non-normalized codebase and the generic schema for the API with the first new URI and the second new URI, wherein the first new URI includes first information to name the first configuration element for the API and a first method for reaching the first configuration element within the non-normalized codebase and the second new URI includes second information to name the second configuration element for the API and a second method for reaching the second configuration element within the non-normalized codebase;
marking a difference between the first and second new operations of the software application and the first and second configuration elements, respectively; resolving the first new URI to the first configuration element and the second new URI to the second configuration element upon execution of computer code for the software application from the non-normalized codebase based on the difference between the first and second new operations of the software application and the first and second configuration elements; and implementing the first and second new operations of the API for the client from the non-normalized codebase without updating the generic schema, the software application including the first and second configuration elements.
Claims 2 – 4, 6, 8 and 9 are allowed for at least the reasons of claim 1.  Claim 10 is a variant of claim 1 and is allowed for the same reasons as are claims 11 – 13, 15, 17 and 18 which depend from claim 10.
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C WOOD/
Examiner, Art Unit 2193               


/Chat C Do/Supervisory Patent Examiner, Art Unit 2193